MEMORANDUM **
William King, a California state detainee, appeals pro se the district court’s dismissal without prejudice of his two consolidated 42 U.S.C. § 1983 actions against the County of Los Angeles and Joseph Rodriguez, the Director of Long Term Care for the California Department of Mental Health. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal for failure to prosecute. Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996). We affirm.
The district court did not abuse its discretion in dismissing King’s action without prejudice because King failed to timely amend his complaint after being warned of the consequences of not filing an amended complaint. See Ash v. Cvetkov, 739 F.2d 493, 496-97 (9th Cir.1984).
To the extent that King appeals the order consolidating his actions, we do not consider his appeal. -See Al-Torki, 78 F.3d at 1386 (interlocutory orders cannot be appealed when a case is dismissed for failure to prosecute).
King’s motion to file a late reply brief is granted. The clerk shall file the brief received on November 18, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.